This is a companion case to No. 213, In re Application of LeoRosenblum, 130 N.J.L. 344. Relator herein was sergeant-at-arms of the Fourth Criminal Judicial District Court of Hudson County and seeks the payment of his salary from June 1st to December 15th, 1942.
His claim for the period from June 1st to June 24th, 1942, is sustained by the case of Reppucci v. Board of ChosenFreeholders, 130 N.J.L. 22; 31 Atl. Rep. (2d) 215. As to his claim for the period subsequent to June 24th, the holding in the Rosenblum case is controlling.
The writ is allowed. *Page 347